— Judgment, Supreme Court, New York County (Stephen G. Crane, J.), rendered November 9, 1990, convicting defendant, after a jury trial of robbery in the first degree, criminal possession of a weapon in the third degree, criminal tampering in the second degree, and possession of burglar’s tools, and sentencing him, as a predicate violent felon, to concurrent prison terms of 10 to 20 years, 3Vi to 7 years, 1 year and 1 year, respectively, unanimously affirmed.
Defendant was observed by a token booth clerk jamming all of the turnstiles at a subway station just before rush hour, then placing an aluminum sleeve in the fare box of the alternative doorway into which subway passengers would have to deposit their tokens in order to gain access to the subway, and then removing tokens from the sleeve and giving them to his codefendant. The token clerk, who recognized defendant from prior thefts of this kind, remonstrated with him verbally to stop what he was doing. When she attempted to remove the *680sleeve from the fare box, defendant pulled a knife, flashed it in her face and threatened to cut her. Responding police recovered from defendant razor blades, a wire, 25 tokens, and a knife.
Contrary to defendant’s claim, there was no reasonable view of the evidence that could have supported a finding that he was guilty of petit larceny as a lesser included offense of robbery in the first degree, and thus the trial court did not err in refusing to submit petit larceny as a lesser included offense (People v Scarborough, 49 NY2d 364, 369-370, 373-374). We have considered defendant’s argument that his sentence is excessive and find it to be without merit. Concur — Sullivan, J. P., Milonas, Kupferman, Ross and Smith, JJ.